DAWKINS, J.
[1] This suit originated as an action for collation and partition by the plaintiff against her coheirs. Both sides concede that all issues have passed out of the case except as to the value of certain lands donated by the mother to the defendants prior to her death. It also appears to be conceded, and is the law, that the value which must govern is that which the property had at the death of the mother, in the condition which it was when the donation was made. C. C. arts. 1269, 1505.
[2] The witnesses fix values upon the land of from $12 to $40 per acre; but the great majority of them, including at least one sworn for plaintiff, value it at $12 to $15 per acre. The record shows that the plaintiff bought the remaining land of the succession (mostly timbered), at succession sale for $10 per acre, and a number of the witnesses say it was of a value about equal *255to that previously donated to the defendants at the death of the mother.
As thus indicated, the testimony as to values took quite a wide range, but' the judge who saw and heard the witnesses, and who perhaps also has some knowledge as to values in the vicinity in question, fixed it at $15 per acre. After carefully reading and weighing the evidence, we do not,feel justified in disturbing that finding.
Eor the reasons assigned, the judgment appealed from is affirmed, at the cost of the appellant.